UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4169


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRANDON EMANUEL BUTLER,

                Defendant – Appellant.




Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-00074-TLW-1)


Submitted:   December 21, 2010            Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher R. Antley, DEVLIN & PARKINSON, P.A., Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Carrie A. Fisher, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brandon       Emanuel     Butler      pled     guilty        pursuant      to    a

written plea agreement to conspiracy to possess with intent to

distribute      and     to    distribute      a     quantity    of     cocaine      and    five

grams    or    more     of   cocaine     base,      21   U.S.C.       § 846    (2006),         and

possession of a firearm in furtherance of a drug trafficking

crime, 18 U.S.C. § 924(c)(1)(A) (2006).                       He was sentenced to 120

months’       imprisonment.         On       appeal,     he    argues       that     (1)       the

district court exerted “impermissible pressure” on him at the

plea hearing, rendering his plea involuntary; and (2) the crack

to powder cocaine sentencing ratio violates the Equal Protection

and Due Process Clauses of the United States Constitution.                                     We

affirm.

               Butler did not move in the district court to withdraw

his guilty plea; thus, any error in the Fed. R. Crim. P. 11

hearing is reviewed for plain error.                     United States v. Martinez,

277 F.3d 517, 525-26 (4th Cir. 2002).                    To establish plain error,

he “must show: (1) an error was made; (2) the error is plain;

and (3) the error affects substantial rights.”                          United States v.

Massenburg,       564    F.3d    337,     342-43      (4th     Cir.    2009)       (reviewing

unpreserved Rule 11 error).                  “The decision to correct the error

lies     within       [this     court’s]           discretion,        and     [the     court]

exercise[s] that discretion only if the error seriously affects

the     fairness,       integrity       or     public       reputation        of     judicial

                                               2
proceedings.”            Id. at 343 (internal quotation marks omitted).

Butler bears the burden of showing plain error.

             Butler       claims      that     the    district    court’s      manner     of

questioning        him    at    the     plea    hearing     regarding      the    firearm

possession     charge       constituted        impermissible       pressure      to    plead

guilty.      We have reviewed the transcript of the Rule 11 hearing

in   light    of    this       claim,    and    we    conclude    that    the    district

court’s questions did not amount to undue pressure on Butler to

plead guilty and that Butler’s plea was knowing and voluntary.

             Butler’s       constitutional            challenge    to    the    mandatory

minimum sentences for crack cocaine offenses under 21 U.S.C.

§ 841 (2006) also fails.                 This court has repeatedly rejected

claims that the sentencing disparity between crack and powder

cocaine      offenses       violates         either     equal     protection      or     due

process.      See United States v. Perkins, 108 F.3d 512, 518 (4th

Cir. 1997); United States v. Burgos, 94 F.3d 849, 876-77 (4th

Cir. 1996); United States v. Fisher, 58 F.3d 96, 99-100 (4th

Cir. 1995).         Furthermore, even after amendments to the crack

cocaine Sentencing Guidelines, “sentencing courts remain bound

by   the   mandatory       minimum      sentences       prescribed      [by    statute].”

Kimbrough v. United States, 552 U.S. 85, 107 (2007).                                  To the

extent that Butler seeks to have this court reconsider these

decisions, a panel of this court cannot overrule the decision of



                                               3
a prior panel.     United States v. Collins, 415 F.3d 304, 311 (4th

Cir. 2005).

            Accordingly,      we   affirm    Butler’s     convictions      and

sentence.      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before   the    court   and   argument   would   not    aid   the   decisional

process.

                                                                      AFFIRMED




                                     4